FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CLAUDIA VERONICA PINEDA-                          No. 09-71598
GALDAMEZ,
                                                  Agency No. A097-318-656
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Claudia Veronica Pineda-Galdamez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s decision denying her application for

asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence, Lim v. INS, 224 F.3d 929, 933 (9th

Cir. 2000), and we deny the petition for review.

         Substantial evidence supports the agency’s determination that

Pineda-Galdamez did not establish past persecution based on her sexual assault by

four gang members because she failed to show a nexus between the harm she

suffered and one of the statutorily protected grounds. See Sangha v. INS, 103 F.3d

1482, 1489 (9th Cir. 1997) (a petitioner cannot establish a nexus to a protected

ground by inference “unless the inference is one that is clearly to be drawn from

the facts in evidence”). As this incident and retaliatory harassment for reporting

the crime is the only basis for petitioner’s claim of past persecution and of a

well-founded fear of future persecution, her asylum claim fails. See id.

         Because Pineda-Galdamez did not establish eligibility for asylum, it

necessarily follows that she did not satisfy the more stringent standard for

withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).

         Pineda-Galdamez’s due process contentions that the BIA failed to fully

articulate its reasons for denial, did not perform the minimal review necessary, and

did not refer correctly to or explicitly adopt the IJ’s opinion are belied by the

record.

         PETITION FOR REVIEW DENIED.

                                            2                                       09-71598